The claimant was employed by John J. Turner & Sons, Inc., during December, 1931. He sustained an injury by a fall which resulted in a comminuted fracture of the lower left tibia and fibula and other injuries. An award was made for fifty per cent loss of use of one leg and it was agreed that the case be closed without prejudice so far as the hand condition was concerned. About January 10, 1936, hearings were reopened upon the condition of the hand and arm, and after evidence was taken, a new award was made for both the leg and arm condition.. Upon request of the carrier the State Industrial Board rendered a decision, amending the decision of the referee so far as it allowed protracted temporary total disability from February 17, 1933, to May 1, 1934, and referred the 'matter to the referee for further consideration. Additional testimony was presented by the claimant and by the carrier, and on December 11, 1937, the referee, by a memorandum, found in accordance with the decision of the State Industrial Board. Findings, conclusions and decision were submitted by the State Industrial Board, from which this appeal was taken. Only questions of fact are involved on this appeal. There is evidence to support the award as made. Decision unanimously affirmed. Present — Hill, P. J., Crapser, Bliss, Heffeman and Sehenek, JJ.